

116 S4740 IS: Public Health Infrastructure Saves Lives Act
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4740IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mrs. Murray (for herself, Mr. Casey, Mr. Menendez, Mr. Van Hollen, Ms. Duckworth, Mr. Brown, Mr. Merkley, Mr. Bennet, Ms. Warren, Mr. Markey, Ms. Hirono, Ms. Baldwin, Ms. Rosen, Mr. Schatz, Ms. Klobuchar, Mr. Reed, Ms. Smith, Mr. Blumenthal, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support public health infrastructure.1.Short titleThis Act may be cited as the Public Health Infrastructure Saves Lives Act.2.Core public health infrastructure for State, territorial, local, and tribal health departments(a)ProgramThe Secretary of Health and Human Services (referred to in this Act as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall establish a core public health infrastructure program to strengthen the public health system of the United States, including the Nation's ability to respond to the COVID–19 pandemic, consisting of awarding grants under subsection (b).(b)Grants(1)AwardFor the purpose of addressing core public health infrastructure needs, the Secretary—(A)shall award a grant to each State or territorial health department, and to local health departments that serve 500,000 people or more; and(B)shall award grants on a competitive basis to State, territorial, local, or tribal health departments.(2)AllocationOf the total amount of funds awarded as grants under this subsection for a fiscal year—(A)not less than 50 percent shall be for grants to health departments under paragraph (1)(A); and(B)not less than 30 percent shall be for grants to State, territorial, local, or tribal health departments under paragraph (1)(B).(c)Use of FundsThe Secretary may award a grant to an entity under subsection (b)(1) only if the entity agrees to use the full amount of the grant to address core public health infrastructure needs, including those identified in the accreditation process under subsection (h).(d)Formula grants to health departmentsIn making grants under subsection (b)(1)(A), the Secretary shall award funds to each health department in accordance with—(1)a formula—(A)based on population size, burden of preventable disease and disability, and poverty rate, with special consideration given to territories; and(B)which, in the event of an award made during the public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) in response to COVID–19, shall consider the COVID–19 burden of each jurisdiction; and(2)application requirements established by the Secretary, including a requirement that the health department submit a plan by the end of year 1 of the grant that demonstrates to the satisfaction of the Secretary that the health department will—(A)address its highest priority core public health infrastructure needs; (B)in the case of such a plan submitted during the public health emergency described in paragraph (1)(B), identify the core public health infrastructure needs that are the highest priority for strengthening the response to COVID–19 and similar public health threats and other public health emergencies; and(C)for State health departments, allocate at least 25 percent of the grant funds to local health departments within the State to support the local jurisdiction's contribution to core public health infrastructure.(e)Competitive grants to State, territorial, local, and tribal health departmentsIn making grants under subsection (b)(1)(B), the Secretary shall give priority to applicants demonstrating core public health infrastructure needs for all public health agencies in the applicant's jurisdiction to be certified by the accreditation process under subsection (h), or for an entity for which a waiver has been received under subparagraph (A) or (B) of subsection (h)(2), that has otherwise demonstrated the applicant has core public health infrastructure needs for all public health agencies.(f)Permitted useThe Secretary may make available a subset of the funds available for grants under subsection (b)(1) for purposes of awarding planning grants to health departments eligible to receive a grant under subsection (b)(1)(B). Recipients of such a planning grant may use such award to assess core public health infrastructure needs. (g)Maintenance of effortThe Secretary may award a grant to an entity under subsection (b) only if the entity demonstrates to the satisfaction of the Secretary that—(1)funds received through the grant will be expended only to supplement, and not supplant, non-Federal and Federal funds otherwise available to the entity for the purpose of addressing core public health infrastructure needs; and(2)with respect to activities for which the grant is awarded, the entity will maintain expenditures of non-Federal amounts for such activities at a level not less than the level of such expenditures maintained by the entity for the fiscal year preceding the fiscal year for which the entity receives the grant.(h)Support of a national Public Health Accreditation Program(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—(A)support continued development, and periodic review and updating of standards for accreditation of State, territorial, local, or tribal health departments for the purpose of advancing the quality and performance of such departments with an emphasis on core public health infrastructure; (B)implement a program to accredit such health departments in accordance with such standards; and(C)beginning in fiscal year 2024, ensure that any entity receiving a grant under subsection (b) is accredited as described in subparagraph (A) or meets another standard of accountability specific to public health infrastructure, subject to paragraph (2).(2)WaiversThe Secretary may waive the requirement under paragraph (1)(C) with respect to—(A)any individual entity until fiscal year 2026; or(B)after fiscal year 2026, any individual entity that demonstrates that it would be a significant hardship to comply with such requirement. (3)Cooperative agreementThe Secretary may enter into a cooperative agreement with a private nonprofit entity to carry out this subsection.(i)ReportThe Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives an annual report on progress being made to accredit entities under subsection (h), including—(1)a strategy, including goals and objectives, for accrediting entities under subsection (h) and achieving the purpose described in subsection (h)(1); and(2)identification of gaps in research related to core public health infrastructure and recommendations of priority areas for such research.3.Core public health infrastructure and activities for CDC(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and improve the core public health infrastructure and activities of the Centers for Disease Control and Prevention to address unmet and emerging public health needs and provide technical assistance to grantees funded under this provision, including the administration of the grants under section 2(b)(1).(b)ReportThe Secretary shall submit to Congress an annual report on the activities funded through this section.4.Core Public Health Infrastructure definedFor purposes of this Act, the term core public health infrastructure means all of the following elements, and the workforce needed to establish and maintain such elements:(1)Assessment (including surveillance, epidemiology, and laboratory capacity)The ability to track the health of a community through data, case finding, and laboratory tests with particular attention to those most at risk.(2)All hazards preparedness and responseThe capacity to respond to emergencies of all kinds.(3)Policy development and supportThe ability to translate public health science into appropriate policy and regulation.(4)CommunicationsThe ability to reach the public effectively with timely, science-based information to mitigate the impact of public health threats, with particular attention to hard-to-reach populations.(5)Community partnership developmentThe capacity to harness and align community resources and organizations to advance the health of all members of the community.(6)Organizational competencies (leadership and governance, health equity)The ability to lead internal and external stakeholders to consensus and action.(7)Accountability and performance management (including quality improvement, information technology, human resources, financial management, and law)The ability to apply business practices that ensure efficient use of resources, achieve desired outcomes, and foster a continuous learning environment. (8)EquityUtilizing all of the preceding elements, the capacity to address and correct health disparities (including disparities related to race, ethnicity, national origin, socioeconomic status, primary language, sex (including sexual orientation and gender identity), disability status, and other factors), advance health equity in all communities, and implement culturally and linguistically appropriate programs and interventions. 5.Funding(a)In generalTo carry out this Act, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, the following to be made available until expended:(1)For fiscal year 2021, $750,000,000.(2)For fiscal year 2022, $1,000,000,000.(3)For fiscal year 2023, $2,000,000,000.(4)For fiscal year 2024, $3,000,000,000.(5)For fiscal year 2025 and each subsequent fiscal year, $4,500,000,000.(b)Core public health infrastructure and activitiesOf the amounts made available under this section for a fiscal year, not more than $350,000,000 shall be used to carry out section 3.(c)SupplementAmounts made available under this section shall be used to supplement, and not supplant, amounts otherwise made available for the purposes described in this Act. 